[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendants have moved for summary judgment claiming that there is no genuine issue as to any material fact and that it is entitled to judgment as a matter of law. I have granted the motion.
After the motion for summary judgment was filed by the defendant, the plaintiff moved for an extension of time to object to the motion. Thereafter, the plaintiff moved to amend its complaint. The defendant objected to the amendment. The objection was sustained. Hence, the original complaint dated July 28, 1989 states the case. The plaintiff's brief in opposition to the motion for summary judgment discusses issues which would have been raised by the amended complaint. I must, however, evaluate the motion for summary judgment in the context of the original complaint.
A material fact is one which will make a difference in the result of the case. United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 379 (1969). The crux of the claim as set forth in the complaint dated July 28, 1989, is that "the defendants breached their contract with the plaintiff to CT Page 2635 provide fire insurance and negligently failed to obtain fire insurance." At page seven of the plaintiff's brief in opposition to the motion for summary judgment, the plaintiff admits that the defendants, "in fact, requested and caused to be issued an endorsement of the previous policy of the former owner." Other documentary evidence clearly demonstrates the defendants obtained the insurance coverage. Accordingly, I conclude that there is no genuine issue as to a material fact and that the defendant is entitled to judgment as a matter of law.
The motion for summary judgment (pleading #132) is granted.
GEORGE N. THIM, JUDGE